DETAILED ACTION
This communication is in responsive to Application 16/988571 filed on 8/07/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-19 are presented for examination.

Information Disclosure Statement
3.	The Information Disclosure Statement (IDS) submitted on 10/08/2020 complies with 37 CFR 1.97 provisions.  Accordingly, the Examiner has considered the IDS.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10742531 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent discloses every element of claims 1, and 18-19 where the issued patent .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-19 are rejected under 35 U.S.C. 102 a(1) as being anticipated by Lundsgaard US 2011/0310750 A1. 
Regarding Claim 1, Lundsgaard teaches a method, comprising: 
receiving audio data packets (¶0014 & ¶0017; receiving a packet e.g. VoIP); 
extracting audio data frames from the audio data packets, the audio data frames corresponding to a time interval within a conversation analysis segment (see ¶0027. Also see Fig. 1 & ¶0018; The US processor 112 stores voice packets received by the transceiver 110 from the AP 102 in a jitter buffer 114.  The jitter buffer purposely delays the received packets (for about 180 ms) in order to minimize delay 
analyzing the audio data frames to determine network jitter dynamics data and conversational interactivity data (¶0027; when one party is not talking, the effect of audio delay is reduced.  In this case, a (virtual) size of the jitter buffer “network jitter dynamics data” is temporarily increased to improve the battery savings by raising the maximum fill point of the jitter buffer.  The changing of the jitter buffer size could be triggered by the use of a mute button, or by some heuristics related to how often or how long there are no voice transmissions seen on either side “conversational interactivity data.”  For example, when there are no voice packets being transmitted in the receive stream, the US could set an artificially high jitter buffer delay on that stream, a delay that exceeds the variability of packet arrivals.  The US can lower this artificially high jitter buffer delay at the next time there are no voice packets being transmitted in that stream, as would be necessary in the case where both parties are talking Similarly, having no voice packets being transmitted in the receive stream would allow the artificially high jitter buffer delay to be implemented without any noticeable audio gap, as an existing silent-voice based audio gap could be increased to the artificial level.  Advantageously, by raising the maximum fill point of the jitter buffer, even fewer polls are needed to get packets from the AP. 
Also see Fig. 1 & ¶0018-¶0019; a jitter buffer can include a high water mark and low water mark.  A jitter buffer that is full to the high water mark should guarantee continuous voice communication without audio gaps.  The low water mark describes a timing point where audio in the user device will be cutoff, which is to be avoided.  The 
wherein the network jitter dynamics data provides an indication of jitter in a network that relays the audio data packets ((¶0027; when one party is not talking, the effect of audio delay is reduced.  In this case, a (virtual) size of the jitter buffer “network jitter dynamics data” is temporarily increased to improve the battery savings by raising the maximum fill point of the jitter buffer.  The changing of the jitter buffer size could be triggered by the use of a mute button, or by some heuristics related to how often or how long there are no voice transmissions seen on either side “conversational interactivity data.” Also see Fig. 1 & ¶0018-¶0019; a jitter buffer can include a high water mark and low water mark.  A jitter buffer that is full to the high water mark should guarantee continuous voice communication without audio gaps.  The low water mark describes a timing point where audio in the user device will be cutoff, which is to be avoided.  The high water mark is achieved when the network latency is low. The high water mark is achieved when the network latency is low.  The low water mark is achieved when the network latency is high.  If the network latency exceeds the jitter buffer's size, the low water mark will decrease to zero and it is possible that the US will 
 and wherein determining the conversational interactivity data comprises analyzing the conversational activity of only a single conversational participant to determine whether the single conversational participant is talking or not talking ((¶0027; when one party is not talking, the effect of audio delay is reduced.  In this case, a (virtual) size of the jitter buffer “network jitter dynamics data” is temporarily increased to improve the battery savings by raising the maximum fill point of the jitter buffer.  The changing of the jitter buffer size could be triggered by the use of a mute button, or by some heuristics related to how often or how long there are no voice transmissions seen on either side “conversational interactivity data.” Also see ¶0018-¶0019 & Fig. 1; both the other party (e.g. AP) and US 100 can have periods where their transceivers 116 and 110 are not transmitting, i.e. silent voice.  In addition, the US 100 could purposely be muted, which of course keeps the transmitter from transmitting outgoing voice packets.  The present invention provides different operations depending on whether the other party transmitting voice and/or the US are generating voice packets, as will be detailed below); 
and controlling a jitter buffer size by selecting one of a plurality of jitter buffer control modes in response to both the network jitter dynamics data and the conversational interactivity data (¶0027; when one party is not talking, the effect of audio delay is reduced.  In this case, a (virtual) size of the jitter buffer “network jitter 

Regarding Claim 2, Lundsgaard teaches the method of claim 1, wherein analyzing the audio data frames to determine the network jitter dynamics data involves determining at least one of packet delay variation (PDV) or inter-arrival time (IAT) variation based, at least in part, on actual packet arrival times, wherein determining PDV involves comparing expected packet arrival times with the actual packet arrival times (¶0018 & ¶0027; jitter buffer purposely delays received packets for 180 ms involves comparing expected packet arrival times with actual packet arrival times 

Regarding Claim 5, Lundsgaard teaches the method of claim 1, wherein analyzing the audio data frames to determine the conversational interactivity data involves one or more of determining single-talk times during which only a single conversational participant is speaking, determining double-talk times during which two or more conversational participants are speaking, and determining mutual silent times during which no conversational participant is speaking (¶0027; no voice transmissions or silent voice).

Regarding Claim 6, Lundsgaard teaches the method of claim 1, wherein controlling the jitter buffer size involves setting the jitter buffer to a relatively smaller size when the single conversational participant is talking and setting the jitter buffer to a relatively larger size when the single conversational participant is not talking (¶0027-¶0038; illustrate adjusting buffer size when compared to voice transmission and threshold which inherently perform the step).

Regarding Claim 7, Lundsgaard teaches the method of claim 1, wherein controlling the jitter buffer size involves setting a jitter buffer to a relatively larger size when the network jitter dynamics data indicates more than a threshold amount of 

Regarding Claim 8, Lundsgaard teaches the method of claim 1, wherein controlling the jitter buffer size involves setting a jitter buffer for the single conversational participant to a relatively larger size when the network jitter dynamics data indicates more than a threshold amount of network jitter or when the conversational interactivity data indicates less than a threshold amount of conversational participation by the single conversational participant (¶0027-¶0038; illustrate adjusting buffer size when compared to voice transmission and threshold which inherently perform the step).

Regarding Claim 9, Lundsgaard teaches the method of claim 1, wherein controlling the jitter buffer size involves setting a jitter buffer to a relatively smaller size when the network jitter dynamics data indicates less than a threshold amount of network jitter or when the conversational interactivity data indicates at least a threshold amount of conversational interactivity (¶0027-¶0038; illustrate adjusting buffer size when compared to voice transmission and threshold which inherently perform the step).

Regarding Claim 10, Lundsgaard teaches the method of claim 1, wherein controlling the jitter buffer size involves setting a jitter buffer for the single conversational participant to a relatively smaller size when the network jitter dynamics data indicates less than a threshold amount of network jitter or when the conversational interactivity data indicates at least a threshold amount of conversational participation by the single 

Regarding Claim 11, Lundsgaard teaches the method of claim 1, wherein controlling the jitter buffer size involves setting a jitter buffer size according to one of at least three jitter buffer control modes (¶0023-¶0025 & ¶0032-¶0038; size of jitter buffer is adjusted according to different modes e.g. U-APSD or power saving).

Regarding Claim 12, Lundsgaard teaches the method of claim 11, wherein the jitter buffer control modes include a peak mode, a low-loss mode and a normal mode and each jitter buffer control mode corresponds to a jitter buffer size and a range of jitter buffer sizes (¶0023-¶0025; U-APSD mode or saving mode. Also see ¶0029; jitter buffer reach some fraction and the size is set accordingly. Furthermore, Fig. 2 & ¶0034 illustrate different modes that the UE uses).

Regarding Claim 13, Lundsgaard teaches the method of claim 11, wherein one of the jitter buffer control modes corresponds to network jitter dynamics data indicating at least a threshold amount of network jitter and conversational interactivity data indicating at least a threshold amount of conversational interactivity (Fig. 2 & ¶0032-¶0038 illustrate different modes that the UE uses when compared with threshold for the communication device).



Regarding Claim 15, Lundsgaard teaches the method of claim 11, wherein one of the jitter buffer control modes corresponds to network jitter dynamics data indicating less than a threshold amount of network jitter and conversational interactivity data indicating at least a threshold amount of conversational interactivity (Fig. 2 & ¶0032-¶0038 illustrate different modes that the UE uses when compared with threshold for the communication device).

Regarding Claim 16, Lundsgaard teaches the method of claim 11, wherein one of the jitter buffer control modes corresponds to network jitter dynamics data indicating less than a threshold amount of network jitter and conversational interactivity data indicating less than a threshold amount of conversational interactivity (Fig. 2 & ¶0032-¶0038 illustrate different modes that the UE uses when compared with threshold for the communication device).

	Claims 17-18 are substantially similar to claim 1, thus the same rationale applies. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over 


Regarding Claim 3, Lundsgaard teaches the method of claim 1, but does not expressly teach wherein analyzing the audio data frames involves determining percentile ranges of packet delay times and wherein determining the network jitter dynamics data involves determining an inter-percentile range of packet delay corresponding to a difference between a first packet delay time of a first percentile range and a second packet delay time of a second percentile range.

Shiva teaches wherein analyzing the audio data frames involves determining percentile ranges of packet delay times and wherein determining the network jitter dynamics data involves determining an inter-percentile range of packet delay corresponding to a difference between a first packet delay time of a first percentile range and a second packet delay time of a second percentile range (Fig. 3, Fig. 9 & ¶0012, ¶0080 & ¶0083).
	It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to incorporate the teachings of Shiva into the system of Lundsgaard in order to modify buffer size during playback adaption to improve audio quality and maintain low delay of a receive chain based on the estimation of jitter bugger target (abstract).


wherein analyzing the audio data frames involves determining a range of packet delay times according to order statistics of packet delay variation, the range of packet delay times including shortest packet delay times, median packet delay times and longest packet delay times, and wherein determining the network jitter dynamics data involves determining a difference between one of the largest packet delay times and one of the median packet delay times. Despite that this limitation is suggested by ¶0018 and ¶0032-¶0038. However, Examiner still cites to a secondary art. 
Shiva teaches wherein analyzing the audio data frames involves determining a range of packet delay times according to order statistics of packet delay variation, the range of packet delay times including shortest packet delay times, median packet delay times and longest packet delay times, and wherein determining the network jitter dynamics data involves determining a difference between one of the largest packet delay times and one of the median packet delay times (¶0050 & ¶0083. Also see Fig. 6 & ¶0010-¶0012).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455